DETAILED ACTION
In response to communication filed on 08 August 2022, claims 1, 8 and 15 are amended. Claim 4 is canceled. Claim 22 is added. Claims 1-3 and 5-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Rejection under 35 U.S.C. § 103 based on Davidson, Weir, Shim and Dai” and “New Claim”, filed 08 August 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below.

Claim Interpretation
Claims 6 and 19 recite “using a stable-marriage matching algorithm”. The claim doesn't recite functionality, but instead recites what the stable-marriage matching algorithm is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, 10-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2016/0334227 A1, hereinafter “Davidson”) in view of Weir et al. (US 2013/0158866 A1, hereinafter “Weir”) further in view of Shim et al. (US 2013/0226857 A1, hereinafter “Shim”) and Dai et al. (US 2015/0364118 A1, hereinafter “Dai”).

Regarding claim 1, Davidson teaches
A method, comprising: (see Davidson, [0041] “the present invention may also be implemented as methods”). 
receiving, by a device, (see Davidson, [0043] “The data sources 2 may be, for example, devices configured for capturing and communicating operational data indicative of one or more operational characteristics (e.g., a telematics device capturing telematics data from a vehicle, handheld devices such as mobile phones, and/or the like).The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”) vehicle telematics data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) associated with a plurality of vehicles, (see Davidson, [0051] “operational data (e.g., telematics data) which may be associated with a fleet of vehicles 100”).
wherein the vehicle telematics data includes a plurality of geographic coordinates and a plurality of first timestamps; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
receiving, by the device, (see Davidson, [0043] “The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”; [0107] “the central server 120 may be configured for maintaining a planning data set stored in the central server database”) vehicle metadata (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)” – planning data is interpreted as vehicle metadata) associated with the plurality of vehicles, (see Davidson, [0107] “planning data set may include stored data indicating… for various drivers and vehicles”).
wherein the vehicle metadata is associated with a plurality of invoices, wherein the plurality of invoices are associated with a plurality of second timestamps and a plurality of location names, and (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)” – planning data is interpreted as vehicle metadata). 
wherein the plurality of second timestamps indicate approximate times at which respective vehicles, of the plurality of vehicles, were stopped at locations corresponding to the plurality of location names; (see Davidson, [0107] “a particular vehicle 100… the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”; [0011] “one or more vehicles within the fleet”).
by the device, (see Davidson, [0108] “the central server 120 may retrieve planning data stored in the planning data set for use in evaluating the operational data stored in the operational data set”) whether a first timestamp, of the plurality of first timestamps,… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) any of the plurality of second timestamps (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) associated with a same vehicle (see Davidson, [0128] “evaluation of only traveled segment data relating to a particular vehicle”) as the first timestamp; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”).  
that the first timestamp… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) any of the plurality of second timestamps (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) associated with the same vehicle (see Davidson, [0128] “evaluation of only traveled segment data relating to a particular vehicle”) as the first timestamp,… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) the plurality of geographic coordinates; (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
a quantity of invoices, of the plurality of invoices, associated with… (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) and the location name; (see Davidson, [0108] “searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number”).   
transmitting, by the device, information… (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) to a vehicle (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) of the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
	Davidson does not explicitly teach determining, by the device, and based on the plurality of geographic coordinates and the plurality of first timestamps, whether the plurality of vehicles have not moved for a period of time; determining, whether a first timestamp, of the plurality of first timestamps, corresponds to any of the plurality of second timestamps; determining, by the device and based on determining that the first timestamp does not correspond to any of the plurality of second timestamps a cluster based on the plurality of geographic coordinates; determining, by the device, a plurality of probabilities for the cluster, wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a location name of the plurality of location names, and wherein the plurality of probabilities are based on: the cluster, assigning, by the device, a first marker to a first cluster based on the plurality of probabilities; and transmitting, by the device, the first marker. 
	However, Weir discloses analysis of traveling vehicle and also teaches
	determining, by the device, and based on the plurality of geographic coordinates and the plurality of first timestamps, whether the plurality of vehicles have not moved for a period of time; (see Weir, [0051] “The GPS 110 is a system for providing location data and timestamp data… that locates a vehicle in real time and provides timestamp data describing the current time… the GPS 110 sends the location data and the timestamp data to one or more of the learning system”; [0185] “the stop classification module 703 receives a stream of data from the GPS 110… determines a time difference between a first timestamp included in the first data element and a second timestamp included in the second data element.. the stop classification module 703 detects that a stop has occurred in a journey based at least in part on the stream of data… calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data. The time traveled by the vehicle is a time difference between a first timestamp and a second timestamp included in the stream of data”; [Abstract] “The stop classification module detects a stop for a traveling vehicle based at least in part on the stream of data”; [0043] “the description applies to any system architecture having any number of navigation systems 102”; [0046] “the navigation system 102 is an on-board navigation system embedded in a vehicle”).
	determining, if the difference between first timestamp and the second timestamp corresponds to a time constraint (see Weir, [0217] “determines a time difference between a first timestamp of a first data element and a second timestamp of a second data element… determines whether the time difference satisfies a time constraint”).
and based on determining if the difference between first timestamp and the second timestamp does not correspond to the time constraint (see Weir, [0217] “determines a time difference between a first timestamp of a first data element and a second timestamp of a second data element… If the time difference does not satisfy the time constraint”).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of time stamps satisfying a constraint so they correspond to each other or do not correspond to each other as being taught by Weir, in the system taught by Davidson to yield the predictable results of improving journey estimations (see Weir, [0068] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations”).
	The proposed combination of Davidson and Weir does not explicitly teach determining, by the device a cluster based on the plurality of geographic coordinates; determining, by the device, a plurality of probabilities for the cluster, wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a location name of the plurality of location names, and wherein the plurality of probabilities are based on: the cluster, assigning, by the device, a first marker to a first cluster based on the plurality of probabilities; and transmitting, by the device, the first marker. 
However, Shim discloses location data collection and also teaches
	determining, by the device, a cluster based on coordinates (see Shim, [0035] “the location readings, ordered by time stamp, are passed to a temporal clustering algorithm that produces a list of location clusters. Each cluster consists of a number of location readings that are chronologically continuous and geographically close to each other”; [0027] “for location data from GPS, each location reading includes a time stamp, location source, latitude, longitude, altitude, accuracy estimation, bearing and speed”; [0045] “FIG. 5A shows the various location readings while FIG. 5B shows the final results of the clustering module 202. X-axis is time, while y-axes are latitude and longitude. The input is a sequence of location readings that can be very noisy. After running the clustering module, three clusters are identified from the straight lines shown in FIG. 5B, with centroids at coordinates <47.613, -122.333>, <47.616, -122.355>, and <47.611, -122.331> respectively”). 
determining, by the device, a plurality of probabilities for the cluster, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”). 
wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a location name of the plurality of location names, and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
wherein the plurality of probabilities are based on: (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
the data associated with the cluster (see Shim, [0045] “sensor data may also be taken into account in the clustering module”). 
based on the plurality of probabilities associated with the first cluster; and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of probability of clusters and markers are being taught by Shim, in the system taught by the proposed combination of Davidson and Weir to yield the predictable results of effectively generating markers to determine a place (see Shim, [0121] “WiFi network features can be used as markers to identify a place… WiFi networks a device is connected to, and names of WiFi networks that are visible to the device-all of which provide additional information about a person's location in relation to a place. These features act as markers in the inference model to determine a place”).
	The proposed combination of Davidson, Weir and Shim does not explicitly teach determining, by the device, a plurality of clusters based on assigning, by the device, a first marker to a first cluster; transmitting, by the device, the first marker.
	However, Dai discloses map markers and also teaches
	assigning, by the device, a first marker to a first cluster (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”).
	receive the first marker information (see Dai, [0032] “receives a map with the map markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Dai, in the system taught by the proposed combination of Davidson, Weir and Shim to yield the predictable results of effectively generating map markers based on location and attributes (see Dai, [0015] “a system that provides map markers, where each map marker represents both a geospatial location on a map as well as an attribute represented by a distinct characteristic of the map marker. When the map is zoomed out so that the map markers may overlap, the system clusters the map markers based on both location and attributes”).

Regarding claim 8, Davidson teaches
A device, comprising: (see Davidson, [0041] “the present invention may also be implemented as… apparatus, systems”). 
one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: (see Davidson, [0012] “system comprises at least one processor and at least one memory”). 
receive (see Davidson, [0043] “The data sources 2 may be, for example, devices configured for capturing and communicating operational data indicative of one or more operational characteristics (e.g., a telematics device capturing telematics data from a vehicle, handheld devices such as mobile phones, and/or the like).The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”) first data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) associated with a plurality of vehicles, (see Davidson, [0051] “operational data (e.g., telematics data) which may be associated with a fleet of vehicles 100”).
wherein the first data includes a plurality of geographic coordinates and a plurality of first timestamps; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) 
receive (see Davidson, [0043] “The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”; [0107] “the central server 120 may be configured for maintaining a planning data set stored in the central server database”) second data (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”) associated with the plurality of vehicles, (see Davidson, [0107] “planning data set may include stored data indicating… for various drivers and vehicles”).
wherein the second data is associated with a plurality of second timestamps and a plurality of location names, and (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to… location, or any data field associated with the above described data… time, distance”).
wherein the plurality of second timestamps indicate an approximate time at which respective vehicles, of the plurality of vehicles, were stopped at locations corresponding to the plurality of location names; (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”; [0011] “one or more vehicles within the fleet”).
a first timestamp, of the plurality of first timestamps,… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”; [0108] “the central server 120 may retrieve planning data stored in the planning data set for use in evaluating the operational data stored in the operational data set”) any of the plurality of second timestamps (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) associated with a same vehicle (see Davidson, [0128] “evaluation of only traveled segment data relating to a particular vehicle”) as the first timestamp; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”).
the first timestamp… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) any of the plurality of second timestamps (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) associated with the same vehicle (see Davidson, [0128] “evaluation of only traveled segment data relating to a particular vehicle”) as the first timestamp,… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) the plurality of geographic coordinates; (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
a first quantity of invoices associated with specific information (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”).
a second quantity of invoices associated with each particular location name; (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”). 
transmit information… (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) to a vehicle (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) of the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
Davidson does not explicitly teach determine, based on the plurality of geographic coordinates and the plurality of first timestamps, whether the plurality of vehicles have not moved for a period of time; determine whether a first timestamp, of the plurality of first timestamps, corresponds to any of the plurality of second timestamps; determine, based on determining that the first timestamp does not correspond to any of the plurality of second timestamps a cluster based on the plurality of geographic coordinates; determine a plurality of probabilities for the cluster, wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a particular location name of the plurality of location names, and wherein the plurality of probabilities are based on: the cluster, assign a first marker to the cluster based on the plurality of probabilities; and transmit the first marker. 
However, Weir discloses analysis of traveling vehicle and also teaches 
determine, based on the plurality of geographic coordinates and the plurality of first timestamps, whether the plurality of vehicles have not moved for a period of time; (see Weir, [0051] “The GPS 110 is a system for providing location data and timestamp data… that locates a vehicle in real time and provides timestamp data describing the current time… the GPS 110 sends the location data and the timestamp data to one or more of the learning system”; [0185] “the stop classification module 703 receives a stream of data from the GPS 110… determines a time difference between a first timestamp included in the first data element and a second timestamp included in the second data element.. the stop classification module 703 detects that a stop has occurred in a journey based at least in part on the stream of data… calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data. The time traveled by the vehicle is a time difference between a first timestamp and a second timestamp included in the stream of data”; [Abstract] “The stop classification module detects a stop for a traveling vehicle based at least in part on the stream of data”; [0043] “the description applies to any system architecture having any number of navigation systems 102”; [0046] “the navigation system 102 is an on-board navigation system embedded in a vehicle”). 
determine whether the difference between first timestamp and the second timestamp corresponds to a time constraint (see Weir, [0217] “determines a time difference between a first timestamp of a first data element and a second timestamp of a second data element… determines whether the time difference satisfies a time constraint”).
based on determining that the difference between first timestamp and the second timestamp does not correspond to the time constraint (see Weir, [0217] “determines a time difference between a first timestamp of a first data element and a second timestamp of a second data element… If the time difference does not satisfy the time constraint”).      
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of time stamps satisfying a constraint so they correspond to each other or do not correspond to each other as being taught by Weir, in the system taught by Davidson to yield the predictable results of improving journey estimations (see Weir, [0068] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations”).
The proposed combination of Davidson and Weir does not explicitly teach determine, a cluster based on the plurality of geographic coordinates; determine a plurality of probabilities for the cluster, wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a particular location name of the plurality of location names, and wherein the plurality of probabilities are based on: the cluster, assign a first marker to the cluster based on the plurality of probabilities; and transmit the first marker. 
However, Shim discloses location data collection and also teaches
determine, a cluster based on coordinates (see Shim, [0035] “the location readings, ordered by time stamp, are passed to a temporal clustering algorithm that produces a list of location clusters. Each cluster consists of a number of location readings that are chronologically continuous and geographically close to each other”; [0027] “for location data from GPS, each location reading includes a time stamp, location source, latitude, longitude, altitude, accuracy estimation, bearing and speed”; [0045] “FIG. 5A shows the various location readings while FIG. 5B shows the final results of the clustering module 202. X-axis is time, while y-axes are latitude and longitude. The input is a sequence of location readings that can be very noisy. After running the clustering module, three clusters are identified from the straight lines shown in FIG. 5B, with centroids at coordinates <47.613, -122.333>, <47.616, -122.355>, and <47.611, -122.331> respectively”). 
determine a plurality of probabilities for the cluster, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”).
wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a particular location name of the plurality of location names, and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
wherein the plurality of probabilities is based on: (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
the data associated with the cluster and (see Shim, [0045] “sensor data may also be taken into account in the clustering module”).
based on the plurality of probabilities associated with the first cluster; and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of probability of clusters and markers are being taught by Shim, in the system taught by the proposed combination of Davidson and Weir to yield the predictable results of effectively generating markers to determine a place (see Shim, [0121] “WiFi network features can be used as markers to identify a place… WiFi networks a device is connected to, and names of WiFi networks that are visible to the device-all of which provide additional information about a person's location in relation to a place. These features act as markers in the inference model to determine a place”).
The proposed combination of Davidson, Weir and Shim does not explicitly teach assign a first marker to the cluster; transmit the first marker.
However, Dai discloses map markers and also teaches
	assign a first marker to the cluster (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”).
	receive the first marker information (see Dai, [0032] “receives a map with the map markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Dai, in the system taught by the proposed combination of Davidson, Weir and Shim to yield the predictable results of effectively generating map markers based on location and attributes (see Dai, [0015] “a system that provides map markers, where each map marker represents both a geospatial location on a map as well as an attribute represented by a distinct characteristic of the map marker. When the map is zoomed out so that the map markers may overlap, the system clusters the map markers based on both location and attributes”).

Regarding claim 15, Davidson teaches
A non-transitory computer-readable medium storing instructions, the instructions comprising: (see Davidson, [0010] “one non-transitory computer-readable storage medium having computer-readable program code portions stored therein”).
one or more instructions, when executed by one or more processors, cause the one or more processors to: (see Davidson, [0009] “the at least one memory and the computer program code configured to, with the processor, cause the apparatus to”).
receive (see Davidson, [0043] “The data sources 2 may be, for example, devices configured for capturing and communicating operational data indicative of one or more operational characteristics (e.g., a telematics device capturing telematics data from a vehicle, handheld devices such as mobile phones, and/or the like).The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”) first data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) associated with a plurality of vehicles, (see Davidson, [0051] “operational data (e.g., telematics data) which may be associated with a fleet of vehicles 100”).
wherein the first data includes a plurality of geographic coordinates and a plurality of first timestamps; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
receive (see Davidson, [0043] “The data sources 2 are configured to communicate with the central server 3 by sending and receiving operational data”; [0107] “the central server 120 may be configured for maintaining a planning data set stored in the central server database”) second data (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)” – planning data is interpreted as second data) associated with the plurality of vehicles, (see Davidson, [0107] “planning data set may include stored data indicating… for various drivers and vehicles”).
wherein the second data is associated with a plurality of location names and a plurality of second timestamps, and (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to… location, or any data field associated with the above described data… time, distance”).
wherein the plurality of second timestamps indicate an approximate time at which respective vehicles, of the plurality of vehicles, were stopped at locations corresponding to the plurality of location names; (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”; [0011] “one or more vehicles within the fleet”).
a first timestamp, of the plurality of first timestamps,… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”; [0108] “the central server 120 may retrieve planning data stored in the planning data set for use in evaluating the operational data stored in the operational data set”) any of the plurality of second timestamps (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) associated with a same vehicle (see Davidson, [0128] “evaluation of only traveled segment data relating to a particular vehicle”) as the first timestamp; (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”).
the first timestamp… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) any of the plurality of second timestamps (see Davidson, [0107] “the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”) associated with the same vehicle (see Davidson, [0128] “evaluation of only traveled segment data relating to a particular vehicle”) as the first timestamp,… (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”; [0047] “evaluate telematics data captured from one or more vehicles… based on vehicle travel during a particular time period”) the plurality of geographic coordinates; (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”).
a first quantity of invoices associated with specific information (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”).
a second quantity of invoices associated with each particular location name; (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”). 
transmit information… (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) to a vehicle (see Davidson, [0043] “vehicle… sending and receiving operational data over a network”; Fig. 2) of the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
Davidson does not explicitly teach determine, based on the plurality of geographic coordinates and the plurality of first timestamps, whether the plurality of vehicles have not moved for a period of time; determine whether a first timestamp, of the plurality of first timestamps, corresponds to any of the plurality of second timestamps; determine, based on determining that the first timestamp does not correspond to any of the plurality of second timestamps a cluster based on the plurality of geographic coordinates; determine a plurality of probabilities for the cluster, wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a particular location name of the plurality of location names, and wherein the plurality of probabilities are based on: the cluster, assign a first marker to the cluster based on the plurality of probabilities; and transmit the first marker. 
However, Weir discloses analysis of traveling vehicle and also teaches 
determine, based on the plurality of geographic coordinates and the plurality of first timestamps, whether the plurality of vehicles have not moved for a period of time; (see Weir, [0051] “The GPS 110 is a system for providing location data and timestamp data… that locates a vehicle in real time and provides timestamp data describing the current time… the GPS 110 sends the location data and the timestamp data to one or more of the learning system”; [0185] “the stop classification module 703 receives a stream of data from the GPS 110… determines a time difference between a first timestamp included in the first data element and a second timestamp included in the second data element.. the stop classification module 703 detects that a stop has occurred in a journey based at least in part on the stream of data… calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data. The time traveled by the vehicle is a time difference between a first timestamp and a second timestamp included in the stream of data”; [Abstract] “The stop classification module detects a stop for a traveling vehicle based at least in part on the stream of data”; [0043] “the description applies to any system architecture having any number of navigation systems 102”; [0046] “the navigation system 102 is an on-board navigation system embedded in a vehicle”).
determine whether the difference between first timestamp and the second timestamp corresponds to a time constraint (see Weir, [0217] “determines a time difference between a first timestamp of a first data element and a second timestamp of a second data element… determines whether the time difference satisfies a time constraint”).
based on determining that the difference between first timestamp and the second timestamp does not correspond to the time constraint (see Weir, [0217] “determines a time difference between a first timestamp of a first data element and a second timestamp of a second data element… If the time difference does not satisfy the time constraint”).      
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of time stamps satisfying a constraint so they correspond to each other or do not correspond to each other as being taught by Weir, in the system taught by Davidson to yield the predictable results of improving journey estimations (see Weir, [0068] “Furthermore, the system 100 continues to update the driver history data as the user takes new journeys and therefore continuously improves the journey estimations”).
The proposed combination of Davidson and Weir does not explicitly teach determine, a cluster based on the plurality of geographic coordinates; determine a plurality of probabilities for the cluster, wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a particular location name of the plurality of location names, and wherein the plurality of probabilities are based on: the cluster, assign a first marker to the cluster based on the plurality of probabilities; and transmit the first marker. 
However, Shim discloses location data collection and also teaches
determine, a cluster based on coordinates (see Shim, [0035] “the location readings, ordered by time stamp, are passed to a temporal clustering algorithm that produces a list of location clusters. Each cluster consists of a number of location readings that are chronologically continuous and geographically close to each other”; [0027] “for location data from GPS, each location reading includes a time stamp, location source, latitude, longitude, altitude, accuracy estimation, bearing and speed”; [0045] “FIG. 5A shows the various location readings while FIG. 5B shows the final results of the clustering module 202. X-axis is time, while y-axes are latitude and longitude. The input is a sequence of location readings that can be very noisy. After running the clustering module, three clusters are identified from the straight lines shown in FIG. 5B, with centroids at coordinates <47.613, -122.333>, <47.616, -122.355>, and <47.611, -122.331> respectively”). 
determine a plurality of probabilities for the cluster, (see Shim, [0036] “After a cluster is identified from a user's location readings,… generates the probabilities of each candidate being the correct place”).
wherein the plurality of probabilities indicate a likelihood that the cluster corresponds to a particular location name of the plurality of location names, and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
wherein the plurality of probabilities is based on: (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
the data associated with the cluster and (see Shim, [0045] “sensor data may also be taken into account in the clustering module”).
based on the plurality of probabilities associated with the first cluster; and (see Shim, [0036] “After a cluster is identified from a user's location readings,… The inference model takes the features of each candidate place and generates the probabilities of each candidate being the correct place”; [0035] “clustering algorithm that produces a list of location clusters”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of probability of clusters and markers are being taught by Shim, in the system taught by the proposed combination of Davidson and Weir to yield the predictable results of effectively generating markers to determine a place (see Shim, [0121] “WiFi network features can be used as markers to identify a place… WiFi networks a device is connected to, and names of WiFi networks that are visible to the device-all of which provide additional information about a person's location in relation to a place. These features act as markers in the inference model to determine a place”).
The proposed combination of Davidson, Weir and Shim does not explicitly teach assign a first marker to the cluster; transmit the first marker.
However, Dai discloses map markers and also teaches
	assign a first marker to the cluster (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”).
	receive the first marker information (see Dai, [0032] “receives a map with the map markers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality taught by Dai, in the system taught by the proposed combination of Davidson, Weir and Shim to yield the predictable results of effectively generating map markers based on location and attributes (see Dai, [0015] “a system that provides map markers, where each map marker represents both a geospatial location on a map as well as an attribute represented by a distinct characteristic of the map marker. When the map is zoomed out so that the map markers may overlap, the system clusters the map markers based on both location and attributes”). 

Regarding claim 2, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein the vehicle telematics data includes data associated with in-vehicle sensors (see Davidson, [0050] “the vehicle 100 includes a plurality of vehicle sensors configured for generating telematics data indicative of various vehicle dynamics”) associated with the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).
Claim 16 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein each geographic coordinate, of the plurality of geographic coordinates, corresponds to a respective timestamp (see Davidson, [0125] “each traveled segment data record comprises… a traveled segment location (e.g., GPS coordinates), a traveled segment time”) of the plurality of first timestamps (see Davidson, [0061] “The location sensor 202 may be used to receive position, time… data”).
Claims 12 and 17 incorporate substantively all the limitations of claim 3 in a device and computer readable form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein the first marker is (see Dai, [0033] “the map markers are clustered by location”; [0029] “The result is a single marker group in grid A at the center square”) a stop on a route to be traveled by the vehicle (see Davidson, [0107] “the locations of planned stops along each delivery route”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 5 in a device form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein a first geographic coordinate, (see Shim, [0031] – Table 1 “-28.167926 153.528904 48.599998”) of the plurality of geographic coordinates, (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time… data) is grouped with (see Davidson, [0114] “one or more points (e.g., GPS coordinates, latitude and longitude coordinates, and/or the like) or if a location of the vehicle indicated by an operational data point is within a predetermined distance of one of the points, a line defined by one or more of the points, and/or the like, the operational data point corresponds to when the vehicle traveled”; [0132] “the central server 120 reviews the traveled segment time field to identify segments occurring on a particular date/time, the traveled segment location field to identify segments within a particular geographic location”) a second geographic coordinate, (see Shim, [0045] “centroids at coordinates <47.613, -122.333>”) of the plurality of geographic coordinates, (see Davidson, [0061] “The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time… data)  based on a predetermined distance between (see Davidson, [0114] “one or more points (e.g., GPS coordinates, latitude and longitude coordinates, and/or the like) or if a location of the vehicle indicated by an operational data point is within a predetermined distance of one of the points, a line defined by one or more of the points, and/or the like, the operational data point corresponds to when the vehicle traveled”; [0132] “the central server 120 reviews the traveled segment time field to identify segments occurring on a particular date/time, the traveled segment location field to identify segments within a particular geographic location”) the first geographic coordinate and (see Shim, [0031] – Table 1 “-28.167926 153.528904 48.599998”) the second geographic coordinate (see Shim, [0045] “centroids at coordinates <47.613, -122.333>”). The motivation for the proposed combination is maintained.

Regarding claim 11, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein the first data includes data associated with in-vehicle sensors (see Davidson, [0050] “the vehicle 100 includes a plurality of vehicle sensors configured for generating telematics data indicative of various vehicle dynamics”) associated with the plurality of vehicles (see Davidson, [0044] “adapted for evaluating and managing a fleet of vehicles ( e.g., a fleet of vehicles operated by a carrier entity, a fleet of taxis or buses operated by a private or public transportation entity, and/or the like)”).

Regarding claim 13, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein each invoice, of the first quantity of invoices and the second quantity of invoices, (see Davidson, [0107] “bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)” – there are plurality of invoices) is associated with a respective second timestamp of the plurality of second timestamps (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)”.
Claim 18 incorporates substantively all the limitations of claim 13 in a computer readable form and are rejected under the same rationale.

Regarding claim 21, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein the vehicle telematics data (see Davidson, [0061] “the location sensor 202 may be one of several components available in the telematics device 102. The location sensor 202 may be, for example, a GPS-based sensor compatible with GPS satellites…The location sensor 202 may be used to receive position, time, and speed data”) and the vehicle metadata include (see Davidson, [0108] “may access and retrieve data from the planning data set by searching the stored data according to driver, vehicle, route, date, hub location, or any data field associated with the above described data (e.g., time, distance, weight, bill of lading number, tracking number, etc.)” – planning data is interpreted as vehicle metadata) vehicle identifiers associated with the plurality of vehicles, (see Davidson, [0077] “configured to concurrently capture and store contextual data. The contextual data may include,… the vehicle from which the data was captured (e.g., a vehicle identification number such as 16234)”).

Regarding claim 22, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein determining whether the plurality of vehicles have not moved comprises: determining, based on the plurality of first timestamps and the plurality of geographic coordinates, that a particular geographic coordinate, of the plurality of geographic coordinates, associated with a particular vehicle, of the plurality of vehicles, has not changed for the period of time; and (see Weir, [0051] “The GPS 110 is a system for providing location data and timestamp data… that locates a vehicle in real time and provides timestamp data describing the current time… the GPS 110 sends the location data and the timestamp data to one or more of the learning system”; [0185] “the stop classification module 703 receives a stream of data from the GPS 110… determines a time difference between a first timestamp included in the first data element and a second timestamp included in the second data element.. the stop classification module 703 detects that a stop has occurred in a journey based at least in part on the stream of data … calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data. The time traveled by the vehicle is a time difference between a first timestamp and a second timestamp included in the stream of data”; [Abstract] “The stop classification module detects a stop for a traveling vehicle based at least in part on the stream of data”; [0043] “the description applies to any system architecture having any number of navigation systems 102”; [0046] “the navigation system 102 is an on-board navigation system embedded in a vehicle”).
determining, based on determining that the particular geographic coordinate has not changed for the period of time, that the particular vehicle was stopped at a particular location associated with the particular geographic coordinate (see Weir, [0051] “The GPS 110 is a system for providing location data and timestamp data… that locates a vehicle in real time and provides timestamp data describing the current time… the GPS 110 sends the location data and the timestamp data to one or more of the learning system”; [0185] “the stop classification module 703 receives a stream of data from the GPS 110… determines a time difference between a first timestamp included in the first data element and a second timestamp included in the second data element.. the stop classification module 703 detects that a stop has occurred in a journey based at least in part on the stream of data … calculates a distance and a time traveled by the vehicle based on the stream of data and determines that the vehicle has stopped based on a zero distance and a non-zero time traveled by the vehicle. The distance traveled by the vehicle is a distance difference between a first geographic location and a second geographic location included in the stream of data. The time traveled by the vehicle is a time difference between a first timestamp and a second timestamp included in the stream of data”; [Abstract] “The stop classification module detects a stop for a traveling vehicle based at least in part on the stream of data”). The motivation for the proposed combination is maintained. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Weir, Shim and Dai in view of Adams et al. (US 2012/0226390 A1, hereinafter “Adams”).

Regarding claim 9, the proposed combination of Davidson, Weir, Shim and Dai teaches
wherein respective vehicles, of the plurality of vehicles, are determined to be stopped (see Davidson, [0107] “a particular vehicle 100… the locations of planned stops along each delivery route (e.g., location name and/or GPS location)… planned times for executing a delivery at a particular stop), planned delivery activities at each stop (e.g., pickup, delivery, pickup & delivery)… bills of lading associated with packages or freight being picked up or delivered at a particular stop (e.g., a number or code associated with a bill of lading)”; [0011] “one or more vehicles within the fleet”). 
The proposed combination of Davidson, Weir, Shim and Dai does not explicitly teach vehicles are determined to be stopped based on at least a duration of time where a geographic coordinate, of the plurality of geographic coordinates, not changing.
However, Adams discloses vehicle management system and also teaches
determine idle times in vehicles based on at least a duration of time where a geographic coordinate, of the plurality of geographic coordinates, not changing (see Adams, [0043] “can determine idle times based on engine sensors in vehicles, which can determine whether a vehicle is running but not moving (or in conjunction with GPS location information that reflects lack of movement)”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of geographic coordinates determining no changes taught by Adams, in the system taught by the proposed combination of Davidson, Weir, Shim and Dai to yield the predictable results of effectively making better decisions and providing alerts to officials and citizens (see Dai, [0030] “municipalities that face challenging traffic congestions, which results in loss of income, safety hazards, and a decreasing in life quality of its citizens, may be provided with the ability to track traffic so that the municipalities may make better decisions and provide alerts to officials and citizens”)

Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Weir, Shim and Dai in view of Embley et al. (US 2010/0114902 A1, hereinafter “Embley”).

Regarding claim 6, the proposed combination of Davidson, Weir, Shim and Dai teaches
each location name, of the plurality of location names, (see Shim, [0027] “for location data from GPS, each location reading includes a time stamp”) to a respective cluster (see Shim, [0035] “Each cluster has a centroid that the system computes by combining the locations of this cluster”).
The proposed combination of Davidson, Weir, Shim does not explicitly teach matching, using a stable-marriage matching algorithm.
However, Embley discloses matching algorithms and also teaches
matching,… (see Embley, [0045] “match scores are obtained”) using a stable-marriage matching algorithm (see Embley, [0045] “the Gale-Shapley stable marriage algorithm can be used to pair”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of matching algorithms taught by Embley, in the system taught by the proposed combination of Davidson, Weir, Shim and Dai to yield the predictable results of effectively analyzing data using a specific algorithm (see Embley, [0045] “For each pair of trees, a tree matching algorithm is used to find the maximum number of matched nodes among the two trees. This number is referred to herein as the match score. For each table in one source page, match scores are obtained. Sibling tables should have a one-to-one correspondence. Based on the match scores, sibling tables can be paired. For example, in one embodiment, the Gale-Shapley stable marriage algorithm can be used to pair sibling tables one-to-one from two sibling pages”).
Claim 19 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Davidson, Weir, Shim, Dai and Embley teaches
wherein the stable-marriage matching algorithm comprises a Gale-Shapley algorithm (see Embley, [0045] “the Gale-Shapley stable marriage algorithm can be used to pair”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156